TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 29, 2017



                                     NO. 03-16-00548-CV


                               Texas State University, Appellant

                                                v.

                                 Dr. Kathleen Quinn, Appellee




        APPEAL FROM 26TH DISTRICT COURT OF WILLIAMSON COUNTY
             BEFORE JUSTICES PURYEAR, FIELD, AND SHANNON
                AFFIRMED -- OPINION BY JUSTICE SHANNON




This is an appeal from the judgment denying a plea to the jurisdiction rendered by the district

court on July 7, 2016. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the judgment. Therefore, the Court affirms the district

court’s judgment. Appellant shall pay all costs relating to this appeal, both in this Court and the

court below.